NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE ROSUVASTATIN CALCIUM PATENT
LITIGATION
ASTRAZENECA UK LIMITED,
IPR PHARMACEUTICALS INC.,
AND SHIONOGI SEIYAKU KABUSHIKI KAISHA,
Plaintiffs-Appellees,
V.
AUROBINDO PHARMA LIMITED,
Defen,dcmt-Appellant,
AND
MYLAN PHARMACEUTICALS INC.,
Defendant-Appellan,t,
AND
APOTEX CORP.,
Defendant-Appellant,
AND
COBALT PHARMACEUTICALS INC. AND COBALT
LABORATORIES INC.,
Defendan,ts-Appellan,ts,
AND
SUN PHARMACEUTICAL INDUSTRIES, LTD.,
Defen,dant-Appellant,

ASTRAZEN`ECA PHA.RMA V. AUROBINDO 2
AND
TEVA PHARMACEUTICALS USA, INC.,
Defendan,t-Appellant,
AND
PAR PHARMACEUTICAL, INC.,
Defendant-Appellan,t,
AND
SANDOZ, INC.,
Defen,dant.
2010-1460, -1461, -1462, -1463, -i464, -1465, -1466, -1467,
-1468, -1469, -1470, -1471, -1472, -1473
Appeals from the United States District Court for the
District of De1aWare in case nos. 08-MD-1949, O'7-CV-
O81O, 07-CV-0805, 07-CV-0809, 07-CV-0811, 07~CV-0806,
O8~CV-0426, and 07-CV-0808, Judge Joseph J. Farnan,
Jr.
ON MOTION
ORDER
Upon consideration of Apotex, Inc., AstraZeneca Phar-
maceutica1S LP and Aurobind0 Pharma USA Inc.’s unop-
posed motion to be removed as parties in the caption,
IT IS ORDERED THAT2
The motions are granted The revised official caption
is reflected above.

3
cc.
S
ASTRAZENECA PHABMA V. AUROBINDO
FoR THE C0URT
 0 9  /s/ Jan Horba1y
Date J an Horbaly
Charles E. Lipsey, Esq.
R0bert B. Breisb1att, Esq.
Jeffrey S. Ward, Esq.
Steven A. Maddox, Esq.
Wil1iam A. Rakoczy, Esq.
Dutch Chung, Esq.
J ames F. Hurst, Esq.
Richard A. Kap1an, Esq.
19
C1erk
Fl
u.s. c0uR‘r 0llFE\PPzALs ron
Tl-us FEoERAL clncurr
SEP 0 9 -2019
JAN HORBALY
CLERK